PATTERSON, Acting Chief Judge.
N.D. challenges the trial court’s finding of guilt for battery on a school board employee and the order imposing community control. N.D.’s appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), finding no meritorious grounds for appeal. However, appellate .counsel correctly points out that the trial court erred in placing N.D. on community control for an indeterminate period without limiting the sentence to the five-year statutory maximum for a third-degree felony. See A.J.Y. v. State, 687 So.2d 921 (Fla. 2d DCA 1997); §§ 231.06, 775.082, Fla. Stat. (1995).
Upon independent review of the record, we agree that the trial court committed no reversible error, other than the failure to limit the term of community control. Therefore, we affirm the trial court’s finding of guilt and remand for the correction of the order to reflect a maximum sentence of five years.
Affirmed in part, reversed in part and remanded.
QUINCE and WHATLEY, JJ., concur.